By the Court.

Lumpkin, J.
delivering the opinion.
[1.] If a person seeking to recover real estate resorts to the /Short Form allowed by the Statute, he must abide by it. The Act was intended to dispense with the fiction in ejectment, and enable the true owner to recover of the tenant. And when the plaintiff discovers that he has no title in himself, he cannot, either with or without the aid of John Doe, introduce, by way of amendment, another and entirely di£*660ferent party, no more than he could in an action of debt or trover.
Counsel invoke the benefit of the Amendment Law of 1853-4, and contend that the amendment proposed is either in matter of form or substance; and consequently, the plaintiff is entitled to make it. The ready response is, that what is attempted is no amendment at all, but the substitution of a new action. Parties may amend their pleadings in any respect and at any stage of the proceedings. Rut to substitute an action of ejectment in the .name of Zachariah Jordan, iu the place of that brought by Wm. Y. Hansell against Charles Dawty, is certainly not to amend the writ of Wm. Y. Hansell in any respect.
Suits under the Short Forms may be amended so as to make them conform to those forms; beyond, amendments cannot go.